Citation Nr: 0216109	
Decision Date: 11/08/02    Archive Date: 11/14/02

DOCKET NO.  00-22 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Washington, D.C.


THE ISSUE

Entitlement to an effective date prior to March 29, 1999 for 
a compensable rating for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from February 1969 to January 
1971.  

This appeal arises from an April 2000 rating action that 
increased the rating of the veteran's low back disability 
from 0 percent to 20 percent, effective March 29, 1999.  A 
Notice of Disagreement (NOD) with the effective date of the 
increased rating to 20 percent was received in September 
2000, and a Statement of the Case (SOC) was issued 
subsequently that month.  A Substantive Appeal was received 
in October 2000.  In August 2001, the veteran testified at a 
hearing before the undersigned Member of the Board of 
Veterans Appeals (Board) in Washington, D.C.; a transcript of 
the hearing is of record.

In November 2001, the Board remanded this case to the RO for 
further development and adjudication.  A Supplemental SOC 
(SSOC) was issued in July 2002.  


REMAND

During the August 2001 Board hearing on appeal, the veteran 
and his representative raised the issues of clear and 
unmistakable error (CUE) in the December 1986 rating action 
that reduced the rating of the veteran's low back disability 
from 20 percent to 0 percent, effective August 1986, as well 
as CUE in the April 1987 rating action that confirmed the 
noncompensable rating.  

The July 2002 SSOC reflects that the RO cited the provisions 
of 38 C.F.R. § 3.105(a) pertaining to CUE, and discussed the 
evidence of record in 1986 in the context of whether it 
supported a 20 percent rating for the veteran's low back 
disability at that time.  However, the RO did not explicitly 
address or adjudicate the specific issues of CUE in the 
December 1986 and April 1987 rating actions.  The RO also did 
not, in its discussion of the evidence, address the 
provisions of 8 C.F.R. § 3.344 (requiring that rating 
reductions be based upon improvement in the condition).  
While the CUE issues are now properly before the Board, they 
are inextricably intertwined with the issue of entitlement to 
an effective date prior to March 29, 1999 for a compensable 
rating for a low back disability currently before the Board, 
and must be adjudicated prior to an appellate decision on the 
earlier effective date issue.  In this regard, the Board 
notes that a finding of CUE in either the December 1986 or 
April 1987 rating action would either render moot, or 
significantly impact, the earlier effective date issue.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues 
are "inextricably intertwined" when they are so closely 
tied together that a final Board decision cannot be rendered 
unless both issues have been considered).  

Under the circumstances, these matters are hereby REMANDED to 
the RO for the following action:

1. The RO should adjudicate the issues of 
(a) whether the December 1986 rating 
action that reduced the rating of the 
veteran's low back disability from 20 
percent to 0 percent, effective August 
1986, was clearly and unmistakably 
erroneous; and (b) whether the April 
1987 rating action that confirmed a 
noncompensable rating for the 
veteran's low back disability was 
clearly and unmistakably erroneous.

2. If the RO finds no CUE in either the 
December 1986 or April 1987 rating 
action, it must notify the veteran and 
his representative of the 
determination and of his appellate 
rights.  The veteran and his 
representative are hereby reminded 
that, to obtain appellate jurisdiction 
over an issue not currently in 
appellate status (to include the 
question of CUE in either rating 
action), the veteran must perfect an 
appeal by the timely filing of an NOD, 
and, after issuance of an SOC, a 
timely Substantive Appeal.  While the 
RO must furnish the appellant the 
appropriate time period in which to do 
so, the veteran should perfect an 
appeal on any CUE issue, if desired, 
as soon as possible to avoid 
unnecessary delay in the consideration 
of the appeal.  The RO must retain the 
claims file until the veteran perfects 
an appeal on any CUE issue, or the 
date upon which the time period for 
doing so expires, whichever occurs 
earlier.  

The purpose of this REMAND is to afford due process and to 
accomplish additional adjudication; the Board implies no 
opinion as to whether the benefit sought should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and/or 
argument during the appropriate timeframe.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999); Colon v. Brown,  9 Vet. 
App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).


